[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON (1) MOTION FOR MISTRIAL (DATED 11/14/2001) AND (2) OBJECTION TO DEFENDANTS' MOTION FOR MISTRIAL (DATED 11/15/2001)
The court was under the impression that the parties agreed to continue this motion and objection until the interest rate was computed and determined. However, both parties presented briefs and the rate is now on record.
The next to the last quoted line of the Cohen citation on page 6 of the Memorandum of Decision should be changed from "justify a constitution that there has been an unconstitutional taking" to state "justify a conclusion."
Defendant cites Citino v. Redevelopment Agency, 51 Conn. App. 262, 280
(1998) as a predicate for her motion. Subject property has reasonable and proper use and the economic utilization of the land has for all practical purposes not been destroyed.
The motion for a new trial is denied. CT Page 16135
The objection is sustained.
Reynolds, Judge Trial Referee